             Case 3:19-cv-02573-EMC Document 333 Filed 05/18/20 Page 1 of 7



 1    DURIE TANGRI LLP
      DARALYN J. DURIE (SBN 169825)
 2    ddurie@durietangri.com
      217 Leidesdorff Street
 3    San Francisco, CA 94111
      Telephone: (415) 362-6666
 4    Facsimile: (415) 236-6300

 5    HILLIARD & SHADOWEN LLP
      STEVE D. SHADOWEN (pro hac vice)
 6    steve@hilliardshadowenlaw.com
      1135 W. 6th Street, Suite 125
 7    Austin, TX 78703
      Telephone: (855) 344-3298
 8    Facsimile: (361) 882-3015

 9    HAGENS BERMAN SOBOL SHAPIRO LLP
      STEVE W. BERMAN (pro hac vice)
10    steve@hbsslaw.com
      1301 Second Avenue, Suite 2000
11    Seattle, WA 98101
      Telephone: (206) 623-7292
12    Facsimile: (206) 623-0594
13    Interim Co-Lead Counsel for End-Payor Plaintiffs
14    (Additional Counsel Listed on Signature Page)
15

16                               IN THE UNITED STATES DISTRICT COURT

17                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

18                                        SAN FRANCISCO DIVISION

19

20   PETER STALEY, et al.                                Case No. 3:19-cv-02573-EMC
21                               Plaintiffs,             NOTICE OF WITHDRAWAL OF
                                                         PLAINTIFFS’ ADMINISTRATIVE MOTION
22         v.                                            TO MODIFY BRIEFING SCHEDULE FOR
                                                         DEFENDANTS’ MOTION TO DISMISS
23   GILEAD SCIENCES, INC., et al.
                                                         Ctrm: 5-17th Floor
24                               Defendants.             Judge: Honorable Edward M. Chen

25

26

27

28

            NOTICE OF WITHDRAWAL OF PLAINTIFFS’ ADMINISTRATIVE MOTION TO MODIFY BRIEFING
                SCHEDULE FOR DEFENDANTS’ MOTION TO DISMISS / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 333 Filed 05/18/20 Page 2 of 7



 1          Plaintiffs Peter Staley, Ivy Kwan Arce, Steve Fuller, Gregg S. Gonsalves, PhD, Brenda Emily

 2   Goodrow, Andrew R. Spieldenner, PhD, Robert J. Vazquez, Jason Walker, Michael Warner, Jacob

 3   Zydonis, Michael Snipe, John Carroll, Josh McDonald, John Doe, Gabriel Molina, Troy Vazquez-Cain,

 4   Fraternal Order of Police, Miami Lodge 20, Insurance Trust Fund, Service Employees International

 5   Union, Local No. 1 Health Fund, Teamsters Local 237 Welfare Fund, Teamsters Local 237 Retirees’

 6   Benefit Fund, and Pipe Trades Services MN Welfare Fund (collectively, “Plaintiffs”) respectfully

 7   withdraw their Administrative Motion to Modify Briefing Schedule for Defendants’ Motions to Dismiss

 8   (ECF No. 326) pursuant to the stipulation of the parties filed today (ECF No. 331).

 9
10    Dated: May 18, 2020                            HILLIARD & SHADOWEN LLP

11
                                               By: /s/ Steve D. Shadowen
12                                                 STEVE D. SHADOWEN (pro hac vice)
                                                   steve@hilliardshadowenlaw.com
13                                                 ROBERT C. HILLIARD (pro hac vice)
                                                   bob@hilliardshadowenlaw.com
14                                                 RICHARD BRUNNELL (pro hac vice)
                                                   rbrunell@hilliardshadowenlaw.com
15                                                 MATTHEW C. WEINER (pro hac vice)
                                                   matt@hilliardshadowenlaw.com
16                                                 FRAZAR W. THOMAS (pro hac vice)
                                                   fraz@hilliardshadowenlaw.com
17                                                 NICHOLAS W. SHADOWEN (pro hac vice)
                                                   nick@hilliardshadowenlaw.com
18                                                 1135 W. 6th Street, Suite 125
                                                   Austin, TX 78703
19                                                 Telephone: (855) 344-3298
                                                   Facsimile: (361) 882-3015
20
                                                     DARALYN J. DURIE (SBN 169825)
21                                                   ddurie@durietangri.com
                                                     MARK A. LEMLEY (SBN 155830)
22                                                   mlemley@durietangri.com
                                                     DAVID McGOWAN (SBN 154289)
23                                                   dmcgowan@durietangri.com
                                                     LAURA E. MILLER (SBN 271713)
24                                                   lmiller@durietangri.com
                                                     ADITYA V. KAMDAR (SBN 324567)
25                                                   akamdar@durietangri.com
                                                     217 Leidesdorff Street
26                                                   San Francisco, CA 94111
                                                     Telephone: (415) 362-6666
27                                                   Facsimile: (415) 236-6300
28
                                                          1
            NOTICE OF WITHDRAWAL OF PLAINTIFFS’ ADMINISTRATIVE MOTION TO MODIFY BRIEFING
                SCHEDULE FOR DEFENDANTS’ MOTION TO DISMISS / CASE NO. 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 333 Filed 05/18/20 Page 3 of 7



 1                                    DURIE TANGRI LLP
                                      W. HENRY HUTTINGER (SBN 312843)
 2                                    hhuttinger@durietangri.com
                                      953 East 3rd Street
 3                                    Los Angeles, California 90013
                                      Telephone: (213) 992-4422
 4                                    Facsimile: (415) 236-6300

 5                                    HAGENS BERMAN SOBOL SHAPIRO LLP
                                      STEVE W. BERMAN (pro hac vice)
 6                                    steve@hbsslaw.com
                                      1301 Second Avenue, Suite 2000
 7                                    Seattle, WA 98101
                                      Telephone: (206) 623-7292
 8                                    Facsimile: (206) 623-0594

 9                                    HAGENS BERMAN SOBOL SHAPIRO LLP
                                      THOMAS M. SOBOL (pro hac vice)
10                                    tom@hbsslaw.com
                                      KRISTEN A. JOHNSON (pro hac vice pending)
11                                    kristenj@hbsslaw.com
                                      GREGORY T. ARNOLD (pro hac vice)
12                                    grega@hbsslaw.com
                                      55 Cambridge Parkway, Suite 301
13                                    Cambridge, MA 02142
                                      Telephone: (617) 482-3700
14                                    Facsimile: (617) 482-3003
15                                    Interim Co-Lead Counsel for End-Payor Plaintiffs
16                                    RADICE LAW FIRM, P.C.
                                      JOHN RADICE (pro hac vice)
17                                    jradice@radicelawfirm.com
                                      DAN RUBENSTEIN (pro hac vice)
18                                    drubenstein@radicelawfirm.com
                                      475 Wall Street
19                                    Princeton, NJ 08540
                                      Telephone: (646) 245-8502
20                                    Facsimile: (609) 385-0745
21                                    SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
                                      JAYNE A. GOLDSTEIN (pro hac vice)
22                                    jgoldstein@sfmslaw.com
                                      1625 North Commerce Parkway, Suite 320
23                                    Fort Lauderdale, FL 33326
                                      Telephone: (954) 515-0123
24                                    Facsimile: (866) 300-7367
25                                    SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
                                      NATALIE FINKELMAN BENNETT (pro hac vice)
26                                    nfinkelman@sfmslaw.com
                                      MICHAEL OLS (pro hac vice)
27                                    mols@sfmslaw.com
                                      1845 Walnut Street, Suite 806
28                                    Philadelphia, PA 19103
                                      Telephone: (610) 891-9880
                                          2
     NOTICE OF WITHDRAWAL OF PLAINTIFFS’ ADMINISTRATIVE MOTION TO MODIFY BRIEFING
         SCHEDULE FOR DEFENDANTS’ MOTION TO DISMISS / CASE NO. 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 333 Filed 05/18/20 Page 4 of 7



 1                                    Facsimile: (866) 300-7367

 2                                    SPERLING & SLATER, P.C.
                                      PAUL E. SLATER (pro hac vice)
 3                                    pes@sperling-law.com
                                      EAMON P. KELLY (pro hac vice)
 4                                    ekelly@sperling-law.com
                                      ALBERTO RODRIGUEZ (pro hac vice)
 5                                    arodriguez@sperling-law.com
                                      DAVID P. GERMAINE (pro hac vice)
 6                                    dgermaine@sperling-law.com
                                      55 West Monroe, Suite 3200
 7                                    Chicago, IL 60603
                                      Telephone: (312) 641-3200
 8                                    Facsimile: (312) 641-6492

 9                                    LOCKRIDGE GRINDAL NAUEN PLLP
                                      HEIDI M. SILTON
10                                    hmsilton@locklaw.com
                                      KAREN H. RIEBEL (pro hac vice)
11                                    khriebel@locklaw.com
                                      JESSICA N. SERVAIS (pro hac vice)
12                                    jnservais@locklaw.com
                                      100 Washington Ave. S., Suite 2200
13                                    Minneapolis, MN 55401
                                      Telephone: (612) 339-6900
14                                    Facsimile: (612) 339-0981
15                                    PRITZKER LEVINE LLP
                                      ELIZABETH C. PRITZKER (SBN 146267)
16                                    ecp@pritzkerlevine.com
                                      JONATHAN K. LEVINE (SBN 220289)
17                                    jkl@pritzkerlevine.com
                                      BETHANY CARACUZZO (SBN 190687)
18                                    bc@pritzkerlevine.com
                                      180 Grand Avenue, Suite 1390
19                                    Oakland, CA 94612
                                      Telephone: (415) 692-0772
20                                    Facsimile: (415) 366-6110
21                                    GUSTAFSON GLUEK PLLC
                                      DANIEL C. HEDLUND (pro hac vice pending)
22                                    dhedlund@gustafsongluek.com
                                      MICHELLE J. LOOBY (pro hac vice pending)
23                                    mlooby@gustafsongluek.com
                                      120 South 6th Street, Suite 2600
24                                    Minneapolis, MN 55402
                                      Telephone: (612) 333-8844
25                                    Facsimile: (612) 339-6622

26

27

28
                                          3
     NOTICE OF WITHDRAWAL OF PLAINTIFFS’ ADMINISTRATIVE MOTION TO MODIFY BRIEFING
         SCHEDULE FOR DEFENDANTS’ MOTION TO DISMISS / CASE NO. 3:19-CV-02573-EMC
     Case 3:19-cv-02573-EMC Document 333 Filed 05/18/20 Page 5 of 7



 1                                    GLANCY PRONGAY & MURRAY
                                      KEVIN F. RUF (SBN 136901)
 2                                    kruf@glancylaw.com
                                      LIONEL Z. GLANCY (SBN 134180)
 3                                    lglancy@glancylaw.com
                                      1925 Century Park East, Suite 2100
 4                                    Los Angeles, CA 90067
                                      Telephone: (310) 201-9150
 5                                    Facsimile: (310) 201-9160

 6                                    GLANCY PRONGAY & MURRAY
                                      LEE ALBERT (pro hac vice pending)
 7                                    lalbert@glancylaw.com
                                      BRIAN P. MURRAY (pro hac vice pending)
 8                                    bmurray@glancylaw.com
                                      GREGORY B. LINKH (pro hac vice pending)
 9                                    glinkh@glancylaw.com
                                      BRIAN D. BROOKS (pro hac vice)
10                                    bbrooks@glancylaw.com
                                      230 Park Avenue, Suite 530
11                                    New York, NY 10169
                                      Telephone: (212) 682-5340
12                                    Facsimile: (212) 884-0988

13                                    NUSSBAUM LAW GROUP, P.C.
                                      LINDA P. NUSSBAUM (pro hac vice)
14                                    lnussbaum@nussbaumpc.com
                                      BART D. COHEN (pro hac vice pending)
15                                    bcohen@nussbaumpc.com
                                      1211 Avenue of the Americas, 40th Floor
16                                    New York, NY 10036
                                      Telephone: (917) 438-9189
17
                                      MILBERG PHILLIPS GROSSMAN LLP
18                                    MICHAEL J. GALLAGHER, JR. (pro hac vice)
                                      mgallagher@milberg.com
19                                    One Pennsylvania Plaza, 19th Floor
                                      New York, New York 10119
20                                    Telephone: (212) 594-5300

21                                    SPECTOR ROSEMAN & KODROFF P.C.
                                      EUGENE SPECTOR (pro hac vice pending)
22                                    espector@srkattorneys.com
                                      JEFFREY KODROFF (pro hac vice pending)
23                                    jkodroff@srkattorneys.com
                                      WILLIAM CALDES (pro hac vice pending)
24                                    bcaldes@srkattorneys.com
                                      JEFFREY SPECTOR (pro hac vice pending)
25                                    jspector@srkattorneys.com
                                      2001 Market Street, Suite 3420
                                      Philadelphia, Pennsylvania 19103
26                                    Telephone: (215) 496-0300
                                      Facsimile: (215) 496-6611
27
                                      Counsel for End-Payor Plaintiffs
28
                                          4
     NOTICE OF WITHDRAWAL OF PLAINTIFFS’ ADMINISTRATIVE MOTION TO MODIFY BRIEFING
         SCHEDULE FOR DEFENDANTS’ MOTION TO DISMISS / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 333 Filed 05/18/20 Page 6 of 7



 1                                          FILER’S ATTESTATION
 2          Pursuant to Local Rule 5-1(i)(3) of the Northern District of California, regarding signatures, I, W.

 3   Henry Huttinger, attest that concurrence in the filing of this document has been obtained.

 4    Dated: May 18, 2020                                              /s/ W. Henry Huttinger
                                                                      W. HENRY HUTTINGER
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                          5
             NOTICE OF WITHDRAWAL OF PLAINTIFFS’ ADMINISTRATIVE MOTION TO MODIFY BRIEFING
                 SCHEDULE FOR DEFENDANTS’ MOTION TO DISMISS / CASE NO. 3:19-CV-02573-EMC
             Case 3:19-cv-02573-EMC Document 333 Filed 05/18/20 Page 7 of 7



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on May 18, 2020 the within document was filed with the Clerk of the Court
 3   using CM/ECF which will send notification of such filing to the attorneys of record in this case.
 4                                                                  /s/ W. Henry Huttinger
                                                                   W. HENRY HUTTINGER
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                          6
             NOTICE OF WITHDRAWAL OF PLAINTIFFS’ ADMINISTRATIVE MOTION TO MODIFY BRIEFING
                 SCHEDULE FOR DEFENDANTS’ MOTION TO DISMISS / CASE NO. 3:19-CV-02573-EMC
